DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (Pub. No. US 2012/0000702).
As to claim 1, Hong discloses a cable management structure 7 (fig. 7), used for limiting a configuration direction of at least one cable 6, and comprising: 
a substrate 72, provided with a first surface 524 and a second surface 522, wherein the first surface and the second surface are correspondingly disposed; 
at least one cable management column 564, disposed on the first surface of the substrate; and 
at least one cable collection member 562, 566, disposed at an edge of the substrate, wherein the cable management column is located beside the cable collection member, and the at least one cable is capable of bypassing the cable management column and passing through the cable collection member from the edge of the substrate to the second surface (fig. 7 shows the cable extending from the outlet 546 to the through hole 722)

As to claim 2, Hong discloses that the cable collection 15member comprises at least one through groove 562, 564 and at least one extension portion (fig. 7, see walls around the groove), each through groove is disposed at the edge of the substrate, the extension portion extends out from the edge of the substrate and surrounds at least one portion of the through groove, and the extension portion limits the at least one cable in the through groove (fig. 7 shows the groove extending from the edge of the substrate and surrounded by the walls).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (Pub. No. US 2012/0000702).
As to claim 6, Hong discloses that the at least one cable management 10column is rectangular (fig. 7).
However, Hong does not disclose that the at least one cable management 10column is arc-shaped, round or square.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cable management column of Hong be arc-shaped, In re Dailey, 149 USPQ 47 (CCPA 1976).  

Claims 7-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (Pub. No. US 2012/0000702) in view of Towell (Pub. No. US 3842190).
As to claim 7, Hong discloses a substrate 72, provided with a first surface 524 and a second surface 522, wherein the first surface and the second surface are correspondingly disposed (fig. 7);
at least one cable management structure 7 (fig. 7), used for limiting a configuration direction of at least one cable, and comprising: 
at least one cable management column 564, disposed on the first surface of the substrate; and
at least one cable collection member 562, 566, disposed at an edge of the substrate, wherein the 10at least one cable management column is located beside the cable collection member, and the at least one cable is capable of bypassing the at least one cable management column and passing through the cable collection member from the edge of the substrate to the second surface (fig. 7); wherein the cable fits the cable management column (fig. 7), and the configuration direction of the cable is U-shaped (fig. 7 shows the cable being routed from outlet 546 through collection member 562 to 566, then through the through hole 722).
However, Hong does not disclose a circuit board, applied to an electronic device, the circuit board comprising: a substrate, provided with a first surface and a second surface, wherein 
Towell discloses a circuit board 10 with electronic components having a cable management structure 25 (figs. 1-3).
Hong discloses the two side cable arrangement structure is used in various electronic apparatuses which include printed circuit boards and electronic modules (¶0004, 0007).  Fig. 3 shows a substrate with an electronic component with a cable arrangement structure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cable management structure of Hong be used on a printed circuit board as similarly taught by Towell in order to reliably connect wires to the circuit board (¶0002, 0008).
As to claim 8, Hong discloses that the cable collection 15member comprises at least one through groove 562, 564 and at least one extension portion (fig. 7, see walls around the groove), each through groove is disposed at the edge of the substrate, the extension portion extends out from the edge of the substrate and surrounds at least one portion of the through groove, and the extension portion limits the at least one cable in the through groove (fig. 7 shows the groove extending from the edge of the substrate and surrounded by the walls).  
As to claim 12, Hong discloses that the at least one cable management 10column is rectangular (fig. 7).
However, Hong does not disclose that the at least one cable management 10column is arc-shaped, round or square.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cable management column of Hong be arc-shaped, round or square since it has been held by the courts that a change in shape or configuration, In re Dailey, 149 USPQ 47 (CCPA 1976).  

Allowable Subject Matter
Claims 3-4, 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding dependent claim 3, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses at least 20one isolation unit, disposed at an edge of the cable collection member and separated from the at least one cable management column, wherein a portion of the cable passing through the cable collection member from the second surface to the first surface and a portion of the cable bypassing the at least one cable management column are separated on two sides of the isolation unit.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses wherein the at least one cable passes through the cable collection member from the second surface to the first surface, and extends back to the second surface through the edge of the substrate after bypassing the at least one cable management column.  None of the reference art of record discloses or renders obvious such a combination.

Regarding dependent claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 7, a combination of limitations that discloses wherein the at least one cable passes through the cable collection member from the second surface to the first surface, and extends back to the second surface through the edge of the substrate after bypassing the at least one cable management column.  None of the reference art of record discloses or renders obvious such a combination.

Response to Arguments
Applicant's arguments filed 12/16/21 have been fully considered but they are not persuasive.
Regarding the limitation “wherein the cable fits the cable management column, and the configuration direction of the cable is U-shaped,” Hong clearly shows in figure 7 the cable fitting the cable management column and being routed in a U-shaped direction (see rejection above).  Examiner Note: the previous office action objected to claim 4 as being .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/            Examiner, Art Unit 2847                                                                                                                                                                                            
/HOA C NGUYEN/            Primary Examiner, Art Unit 2847